 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 42 
In the House of Representatives, U. S.,

January 19, 2011
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Energy and Commerce:Mrs. Blackburn, to rank immediately after Mr. Burgess.

Committee on Homeland Security:Mr. Farenthold.

Committee on Small Business:Mr. Landry, to rank immediately after Mr. Fleischmann.

 
 
Lorraine C. Miller,Clerk.
